PETERS, O. J.
(dissenting.) — I am compelled respectfully to dissent from the opinion of a majority of the court in this case, and its judgment. I think that the construction of the statute brought in question is incorrectly made. The enactment referred to is very clearly intended to remove all objection to a witness on account of interest merely. This overturns the old rule of exclusion on account of interest, in every case, except one only. The language of the Code is this: “ In suits and proceedings before any court or officer, other than *473criminal cases, there must he no exclusion of any witness, because lie is a party or interested in the issue to be tried.” Rev. Code, § 2704. This is tbe new rule. To this there is one exception, and only one. This is expressed in definite and precise words. O'Neal v. Reynolds, 42 Ala. 197. It is precisely defined ; and expressed with equal clearness, as the general rule. It is thus stated: “ Except that, in suits or proceedings hy or against executors or administrators, neither party shall be allowed to testify against the other, as to any transaction with, or statement hy the testator or intestate, unless called to testify thereto by the opposite party.” Rev. Code, § 2704; Jeffries v. Avary, at the January term, 1873. The witness excluded under the exception is only the “ party to the suit.” This description does not include a transferror or assignor of a promissory note, or verbal contract, or an account. Only the transferee or assignee is, or can be, the proper party to the suit on such contracts. Rev. Code, § 2523; 35 Ala. 693; 33 Ala. 706; 31 Ala. 404. Then, “ a party to the suit" only is excluded ; no other person. This language is so clear, that it does not admit of construction. “ The current of authority at the present day,” says Chancellor Kent, quoting Mr. Justice Bronson, of the supreme court of New York, “is in favor of reading statutes according to the natural and most obvious import of the language, without resorting to subtle and forced constructions, for the purpose of either limiting or extending their operation.” 1 Kent [462] ; 20 Wend. 561. The legislature made but one single exception, which could not have been marked out by language of greater clearness. When this is so, it seems to me a necessity of the fixed canons of construction, that the exclusion must be confined to the language defining the exception, which, ex vi termini, leaves out all other exceptions. Broom’s Maxims. Here, from the language used, it is not open to doubt, as to the person intended. He must be “ a party to the suit.” To extend the particular identification of the person named, and thus let in others not named, seems to me against principle, and an unauthorized judicial interference with clear legislative expression. The law, before the statute, allowed a transferror or assignor to be made competent by a release. 1 Greenl. Ev. § 426; but see Houston v. Prewitt, 8 Ala. 846; Brown v. Brown, 5 Ala. 508. But, besides this, the court takes notice of the existence of the general assembly as a part of the government of the State, and of its mode of proceeding in the enactment of laws. It must, therefore, be known, that all bills, before they are enacted into laws, are carefully considered in both houses of the general assembly; and when they involve questions of evidence, they are submitted to the examination and approval of an able judicial committee. Const, of Alabama, Art. IY. §§ 8, 10, 15. *474Under such circumstances, when the legislative body uses language which is clear and definite, and without any duplicity of meaning, it seems to me safest and most consistent with long established and admitted principle, that the words used must be taken in their clear and definite and common meaning, and not in another ambiguous and recondite meaning not properly in the legislative mind when they were used. If we stick to the words, there can be no judicial vagaries ; if we do not, then we may wander in the wilderness of doubts and surmises almost indefinitely. It is beyond all rational doubt, that “ a party to the suit ” only means a party to the record, and no other. 1 Chitt. PI. 1, 2 et seq.
The witness offered in this case, being a mere transferror of the claim in suit, and not a party to the record, is not such a person as is excluded by the exception named in the Code. He was, therefore, properly allowed to testify for the plaintiff. He was not a party to the suit, or a party to the record. By the express language of the Code, and its clear meaning, he was competent. So the court below decided ; and, in my opinion, the decision was wholly correct. I add, that I say this with the most sincere respect and confidence in the learning, ability, and high integrity of the majority of the court..
The judgment of the court bel.ow should be affirmed.